Citation Nr: 1416319	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-13 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for a chronic colon polyp disability.  

2.  Entitlement to service connection for a lung disorder, claimed as due to in-service exposure to herbicides.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2012, the Veteran, his spouse, and his son testified at a personal hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.  In May 2013, the Board remanded these issues for further development.  The appeal has been returned to the Board for further appellate consideration.  

The issue of entitlement to service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's colon polyps did not have onset during active service and were not caused by his active service.  

2.  The Veteran's lung disorder, chronic obstructive pulmonary disease (COPD), did not have onset during active service and was not caused by his active service.  
3.  The Veteran has not had PTSD during the course of his claim and appeal.  

4.  The Veteran's psychiatric disorder, intermittent explosive disorder, did not have onset during his active service, did not manifest during his active service, and was not caused by his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon polyps have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

3.  The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), which is the RO via the AMC in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Adequate notice was provided in letters sent to the Veteran in April 2004, October 2006, and May 2013.  To the extent that any of the notice was provided after the initial adjudication of the claims by the AOJ, such timing defect is not prejudicial to the Veteran.  In this regard, he has had an adequate opportunity to participate in the processing of his claims since the last notice letter was sent, and the AMC readjudicated the claims in a January 2014 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board is aware that notice with regard to PTSD based on a personal assault stressor was not sent to the Veteran and that the Veteran has reported that he was attacked by fellow soldiers during service.  This defect in notice is not prejudicial to the Veteran.  The purpose of the notice is to help the claimant verify the occurrence of the stressor.  In this case, the VA examiner who examined him in September 2013 accepted the occurrence of the alleged stressor.  She determined that he does not have PTSD because the DSM-IV criteria for PTSD other than the stressor criterion were not met.  Therefore, notice to help the Veteran provide verification of the stressor, even if successful, would not aid in substantiating his claim.  A remand to provide such notice is not necessary.  Cf. Forcier v. Nicholson, 19 Vet. App. 414, 423 (2006) (holding that where the DSM-IV criteria for PTSD are not all met, the Board does not err in determining that no further assistance in verifying a stressor would substantiate the claim).    

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and that therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records are associated with the claims file as are records of VA treatment.  

VA provided an examination with regard to the Veteran's claim of entitlement to service connection for a lung disorder in August 2013 and with regard to his claim of entitlement to service connection for a psychiatric disorder in September 2013.  The examination reports show that the examiners considered the relevant history of the Veteran's claimed disabilities, described his disabilities in detail, and supported their opinions with analyses.  The examinations are therefore adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

VA has not provided an examination with regard to his claim of entitlement to service connection for colon polyps.  VA has no duty to do so because there is no evidence establishing a disease, injury, or event involving colon polyps or symptoms of colon polyps during service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also finds that there has been compliance with the May 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In the May 2013 Remand, the Board directed that the AOJ send a VCAA notice letter to the Veteran pertaining to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Later that month, the AMC sent a letter to the Veteran that informed him of the evidence necessary to substantiate a service connection claim and his and VA's respective duties in obtaining such evidence.  The letter also informed him as to how a disability rating and effective date are assigned if service connection is established.  That letter, together with letters sent in October 2006 and April 2004, provided the Veteran with complete VCAA notice with regard to not only the specific evidence required to substantiate a claim of entitlement to service connection for PTSD, but for a psychiatric disorder in general.  

In that Remand, the Board also directed the AOJ to request corroboration of a specific claimed stressor from the U.S. Army and Joint Services Records Research Center (JSRRC).  Specifically, the Board explained that the Veteran claims that, on his return trip from Thailand to CONUS, he flew on a mail plane, which landed in Saigon, and that he and the pilot were fired upon by a sniper.  The Board explained that personnel records showed that he departed Bangkok, Thailand, on February 29, 1964, and arrived at Travis AFB on March 1, 1964.  The Board directed the AOJ to attempt to verify or corroborate the following, expressed as questions:  (a) Was there a mail plane that landed at the Saigon airport on February 29, 1964, or March 1, 1964, which came under enemy fire?  (b) If so, what were the circumstances?  (c) If so, can it be verified whether the Veteran was on board?  (d) If not, can the Veteran's return flight to the U.S., in particular, any stopovers, be corroborated?

Of record is a statement titled "CURR REQUEST."   The document is a response to the request from the AMC for corroboration and is from the Defense Personnel Records Information Retrieval System (DPRIS).  The response text is as follows:  

We reviewed the History submitted by the 738th Engineer Company (738th Eng CO) for the calendar year 1964 and were not able to document the incident described by [the Veteran] pertaining to flying on a mail aircraft that landed in Saigon and was fired upon.  We also reviewed the History submitted by the 9th Logistical Command, the higher headquarters of the 738th Eng Co for the calendar year 1964 and was (sic) unable to document [the Veteran]???s(sic) claim.  

The AMC also included a January 2014 Memorandum in which the AMC stated that it had requested verification of the claimed stressor from the JSRRC in November 2013 and received a negative response in January 2014.  Although the Memorandum included language that it was determined that the information was insufficient to send to the JSRRC, the Board concludes that this is no more than part of "boilerplate" that was not modified.  The Board finds the statements referring to the request in November 2013 and the response in January 2014 to be more probative as to what occurred and this finding is supported by the DPRIS document.  It is noted that "CURR" is the acronym for a previous designation of the JSRRC.  

The quoted response shows that there has been compliance with the Remand directive as to questions (a), (b), and (c) because (b) and (c) were contingent on an affirmative answer to (a).  Although there was no answer as to question (d), and there is sufficient information provided by the record to obtain some response to (d), whether the Veteran's plane leaving Thailand stopped over in Vietnam does not go to stressor development in this case but rather to whether he was in Vietnam and thus whether presumptive service connection for diabetes mellitus is warranted.  The appeal as to that issue is not adjudicated in the instant document.  

The Board also directed the AOJ to obtain various VA medical records.  Those records were obtained and associated with the claims file.  Specifically the following records were obtained:  (1) An October 16, 2002 colonoscopy report and biopsy results.  (2)  Records of treatment at the Atlanta VAMC and the East Point CBOC.  The records obtained are from October 2001, forward, and appear complete.  This is also reflected in the January 2014 Supplemental Statement of the Case.  (3)  The most recent colonoscopy records.  In this regard, the Board listed the colonoscopy as potentially scheduled in later 2012 or early 2013.  Records from a December 2011 colonoscopy were obtained.  Notes from that colonoscopy indicated that the Veteran was to have his next colonoscopy in 2016.  The 2011 records are there for records of his most recent colonoscopy.  (4)  A report of an Agent Orange examination completed on October 4, 2004.  

The Board finds that there has been compliance with its directives to obtain VA medical records.  

In the Remand, the Board directed the AOJ to ask the Veteran identify the names and locations of all medical providers who treated and/or evaluated him for colonic polyps prior to October 2002, in particular, concerning the colonoscopy in or about 1995 in Jonesboro, Georgia, and any earlier colonoscopy he may have undergone.  The Board directed the AOJ to make all required attempts to obtain all records sufficiently identified by the Veteran.  The AMC sent an appropriate letter to the Veteran in May 2013.  The Veteran submitted a VA Form 21-4142 with regard to Southern Crescent Hospital, an institution which became the Southern Regional Medical Center.  A response received in November 2013 indicates that the Veteran was not treated there on the specified date.  VA received a statement from the Veteran, dated in November 2013, in which he reported that he contacted this provider and was told that records that were more than 10 years old had been disposed of.  The Board finds that this satisfied the Board's Remand directive and that the records identified by the Veteran do not exist.  

The Board directed that VA provide a psychiatric examination and an examination with respect to his claimed lung disorder.  As already explained above, these examinations were provided in September and August 2013, respectively.  

Finally, the Board directed that, after any additional development deemed necessary had been conducted, to readjudicate the claims on appeal.  The AMC did so in a January 2014 Supplemental Statement of the Case.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of the Board's adjudication of his appeal in the instant document.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2013).  Such diseases do not include colon polyps, COPD, or intermittent explosive disorder.  Id.  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2013).  

      A.  Colon Polyps

In September 2006, VA received the Veteran's claim for service connection for "clonic polyps."  The RO denied his claim in the rating decision on appeal, and referred to the claimed disability as chronic polyps.  In his Notice of Disagreement (NOD) received at the RO in August 2007, the Veteran reported that he had been exposed to Agent Orange during service.  He did not provide any specific argument regarding the claim of entitlement to service connection for colon polyps.  In his April 2009 Substantive Appeal, the Veteran did not provide any argument as to why he believes that service connection is warranted for colon polyps.  

During the hearing before the undersigned, the undersigned asked the Veteran when his polyps started.  May 2013 Hearing Transcript (T.) at 8.  An audible answer was not provided.  Id.  He provided no explanation as to why he believes service connection is warranted for colon polyps.  

Service treatment records contain no indication that the Veteran had colon polyps during service.  The only gastrointestinal complaints during service occurred in November 1962.  On November 5, 1962 he complained of pain in the epigastric region after marching, resting on his abdomen, or before and after before meals.  He reported that this began during basic training in August 1962.  He also reported sickness in his family and their financial troubles.  The examination was negative.  The impression was that he probably had functional gastro-intestinal distress.  Medical personnel prescribed Librium and what appears to be tincture of belladonna.  He was seen again on November 6, 1962 and reported no improvement and that he continued to have indigestion.  He reported on November 13, 1962 that he continued to have epigastric pain.  His prescription was changed although the writing is illegible as to the new medication.  November 23, 1962 treatment notes document that he continued to have epigastric pain with no relief from the prescribed medications.  A November 30, 1962 radiographic report includes that an upper gastrointestinal study showed a normal esophagus and stomach.  The medical officer interpreted the images as showing irritability and spasm, possibly from duodenitis, but stated that he saw no evidence of an ulcer.  There is no further mention of gastrointestinal complaints in the service treatment records.  

A report of medical examination in April 1965, for the purpose of separation from active duty, documents a normal clinical evaluation for the abdomen and viscera.  In an associated report of medical history, the Veteran indicated that he had never had frequent indigestion or stomach or intestinal trouble.  

The earliest mention of colon polyps is found in October 2001 VA primary care intake notes.  These document the Veteran's report that he had not been to a doctor in years.  He provided a past medical history that included colon polyps with last colonoscopy in 1995.  Assessment included a plan to refer to gastroenterology for a colonoscopy.  The earliest clinical evidence of polyps is found in the report of an October 2002 VA colonoscopy report.  The report notes that one polyp of the transverse colon was found and removed.  The report also includes an impression of adenoma of the transverse colon, colonic mucosa appeared entirely normal otherwise, and there were no masses or polyps found.  Recommendation was for repeat colonoscopy in 3 years.  

October 2004 VA treatment notes document the Veteran's request for a colonoscopy.  Included in that note is his report that he was exposed to Agent Orange in service.  An April 2006 report of a colonoscopy documents that three polyps were removed from the rectosigmoid region, there were a few small scattered diverticula in the colon, small internal hemorrhoids were present, and otherwise the colonoscopy was normal.  A repeat colonoscopy in five years was recommended.  A May 2006 note documents that biopsied tissue was normal.  

VA treatment notes from November 2011 document that another colonoscopy was conducted.  Two colonic polyps were found.  Impression was colonic polyp and diverticula of the colon.  A December 2011 biopsy note documents that the polyp was benign.  Follow up colonoscopy was planned for 5 years.  
The above detailed evidence tends to show only that the current disability element of a service connection claim is met.  There is no evidence of colon polyps in service.  The earliest reported date of colonoscopy is 1995, some 30 years after separation from service.  There is no evidence that the Veteran's active service directly caused colon polyps manifesting years later.  Even if the Board were to find that the Veteran was exposed to Agent Orange during service, presumptive service connection is not available for colon polyps.  There is no direct evidence that exposure to Agent Orange caused his colon polyps.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the in-service element is not met in this case.  As the in-service element is not met in this case, the nexus element is not met.  

Because the preponderance of evidence is against a finding that the in-service and nexus elements are met, the appeal as to entitlement to service connection for colon polyps must be denied.  There is no reasonable doubt to be resolved as to his issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

      B.  Lung Disorder

VA received the Veteran's claim for service connection for a lung infection in September 2006.  In a statement received at the RO in November 2006, he reported that, while stationed in Thailand, he labeled 55 gallon barrels as Agent Orange to be sent to Vietnam.  He also reported that he loaded trucks with asbestos at the Atlanta Army Depot.  The RO denied service connection for a lung infection in the June 2007 rating decision on appeal.  In his August 2007 NOD, the Veteran stated that he was exposed to Agent Orange during his active duty but provided no specific argument as to why he believes service connection is warranted for a lung disorder.  He provided no argument in this regard in his April 2009 Substantive Appeal.  

At the September 2012 hearing, the Veteran's representative asked him when he first began experiencing having problems with his breathing.  T. at 9.  He testified: 

Well, when they sprayed the herbicide I remember coughing for about a week, trying to get where I could breathe a little bit better.  And after that it kind of went away.  I mean I didn't cough every morning and - - but I would just let it pass.  And it just started getting worse and worse.  

Id.  

He testified that these initial symptoms occurred while he was stationed in Thailand.  Id. at 9-10.   He also testified that recently he had lost his ability to walk a distance without huffing and puffing.  Id. at 10.  

Service treatment records document that the Veteran sought treatment for a cold and sore throat in August and September 1962 and in August and September 1963.  Diagnosis was tonsillitis.  There is no mention of breathing difficulty.  The report of April 1965 medical examination for separation from service documents a normal clinical evaluation of his chest and lungs and there is an April 1965 report of a normal chest x-ray.  In the separation report of medical history the Veteran indicated that he either then had or previously had whooping cough, a condition that he also indicated on his report of medical history at enlistment in service in July 1962.  In that April 1965 report of medical history, the Veteran indicated that he had never had throat trouble, chronic cough, or shortness of breath.  In July 1965 he signed a document indicating that there had been no change in his medical condition since the April 1965 examination.  

October 2010 pulmonary clinic notes document the Veteran's report that he had stopped smoking 15 years earlier after a 1-2 pack per day 40 year history.  He also reported a history of Agent Orange exposure in Thailand from 1963 to 64, that he worked as a mechanic with asbestos exposure, worked as a truck driver, and refinished furniture for 20 years.  January 2011 VA pulmonary clinic notes include an assessment that his prior pulmonary function tests (PFTs) and spirometry had been normal with chest x-ray suggesting chronic obstructive pulmonary disease (COPD).  The notes document that spirometery was normal with a bronchodilator response suggesting possible asthma although sometimes the response may be seen in COPD.  January 2013 chest x-ray report includes an impression of "pulmonary hyperinflation, suggesting COPD."  
At an August 2013 VA respiratory conditions examination, the examiner noted that she had reviewed the Veteran's claims file and that he had been diagnosed with COPD in 2009.  No other diagnoses are listed.  Also listed is the Veteran's report of contact with Agent Orange on three different occasions.  The examiner noted the Veteran's report that after such exposure he had a dry cough, a sensation of something stuck in his throat, but no fever, no ear problems, no pneumonia, and no visits to medical for assistance.  She noted his report that he began smoking 1-2 cigarettes per day at age 14, progressed to 1 pack every other day at age 17, and then 1-1.5 packs every other day, until he stopped at age 51 years, in 1996.

The examiner listed results of August 2013 PFTs.  The only respiratory condition she diagnosed was COPD.  She provided an opinion that his COPD was less likely than not incurred or caused by the claimed in-service injury, event or illness.  As a rationale she provided the following:  

Veteran claims past exposure to Agent Orange during active duty of year of 1963, while stationed in Thailand, leading to his diagnosis of COPD in 2009.  According to a published study with the CDC, The Centers for Disease Control Vietnam Experience Study, Health status of Vietnam veterans:  II. Physical health.  Journal of the American Medical Association 1988; 259:2708-14, COPD was not a cited illness after exposure to agent orange chemicals.  Additionally, veteran's exposure history of 30 + years prior to clinical presentation of COPD is not consistent with an inhalation related lung disease.  It would be expected that his symptoms would have presented closer to exposure.  Finally, it is felt that the major contributors to this claimants (sic) diagnosis is 37 year history of tobacco use and/or occupational exposure to furniture refinishing chemicals.

The Board has considered the Veteran's statements that he first experienced respiratory symptoms during service but finds those statements are not credible.  His statements made during the course of his claim and appeal are inconsistent with his report at separation from active service that he had no chronic cough.  As between those statements, the Board finds the statements made contemporaneous to service more probative.  This is because those statements were made before the effect of time on memory, and were made without a discernable reason to provide other than accurate information.  In contrast, his statements made during the course of his claim and appeal come almost fifty years after service and in the context of seeking monetary benefits.  The Board finds the report contemporaneous to service more probative than his more recent statements and thus concludes that he had no chronic cough or difficulty breathing during service.  

To the extent that the Veteran offers his own medical opinion that events of his service caused his COPD, the Board finds his opinion is not competent evidence.  The Veteran has provided no indication that he has expertise in determining the cause of COPD.  He is thus a non-expert, or layperson.  Although it is improper to categorically exclude layperson nexus opinion evidence, not all layperson nexus opinion evidence is competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board"); Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (applying Jandreau specifically to lay nexus opinion evidence).  

Clearly, there is more than one possible cause of the disease COPD, as indicated by the 2013 examiner's opinion.  Distinguishing the cause is a complex question as shown by the examiner's reference to a study published in the Journal of the American Medical Association.  Common sense dictates that the cause is not something that can be determined by mere observation with one's senses.  Thus, the Board finds that the Veteran's nexus opinion is not competent evidence.  

The most probative evidence of record as to whether any event during service caused the Veteran's COPD is the August 2013 expert opinion.  This is because the examiner supported her opinion with an explanation of the expected symptom onset and with the published study.  Her opinion is essentially that the Veteran has COPD due to a long history of cigarette smoking and exposure to furniture refinishing chemicals.  She specifically explained that his presentation was not consistent with an inhalation related lung disease.  From this discussion, the Board reasonably concludes that the examiner discounted asbestos exposure as a cause of his COPD.  The Board thus concludes that the most probative evidence of record shows that his current lung disorder is not due to exposure to Agent Orange or asbestos.  

For these reasons, his appeal as to entitlement to service connection for COPD must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

      C.  Psychiatric Disorder, To Include PTSD

The Veteran contends that he suffers from PTSD as the result of several events that he reports occurred during service.  In a letter dated in May 2003, sent to VA from the Veteran's congressional representative in approximately February 2004, the Veteran reported that after basic training he was initially put on red alert related to events in Cuba and when the red alert was over he had orders to Thailand.  He reported that on the way to Thailand, there were stops in Hawaii, the Philippines, and Saigon.  He reported that when he was getting off of the plane in Saigon a bullet went past his head.  

In that May 2003 letter he also reported that his drill sergeant in basic training told him he would never be anything, he was assigned an occupation code for supply handler, applied to be a mechanic, and was turned down.  He stated that even though he was designated as a supply hander he never worked in that job but rather was assigned to driving a truck, was turned down for promotion because of his military occupation code, and his code was later changed to one for which he had no training.  He stated that because of the way he was treated in the Army he has a bad temper and is provoked easily.  He further explained that people in the Army treated him in an unprofessional manner due to his lack of education.  

VA received the Veteran's formal claim for service connection for PTSD in March 2004.  In a stressor statement received in April 2004, the Veteran alleged the occurrence of several in-service events.  He reported that he was involved in a truck accident with another vehicle and feared that he may have injured or killed the other driver.  He reported that he then stayed drunk, and military police took him out of a truck that he was driving and he thinks he was hit with a nightstick.  He reported that he had nightmares of a fellow solder having his head taken off by a tire ring when airing up a tire.  He reported that he was beaten by six men when he was sleeping in bed.  He reported that he saw a friend fall out of a truck and break both arms.  He reported that he was standing guard duty with no ammunition when a tank was stolen and drove through the gates and was asked by superiors why he had not stopped the tank.  

In a letter dated in November 2006, the Veteran reported that when leaving Thailand he stopped in Saigon and when departing the aircraft in Saigon he was fired upon.  In a statement received in May 2007, he reported that several bullets almost hit him in the head as he departed an aircraft in Saigon.  He also reported that just being in the war zone temporarily caused him mental problems.  During the hearing before the undersigned, he testified that the shooting incident in Saigon occurred when he was on his way back from Thailand.  T. at 18.  

Service treatment records document a normal clinical psychiatric evaluation at entrance into service and at separation from service.  Service personnel records document two Article 15 non-judicial punishments.  These show only that he had two periods of being absent without leave, one in July 1964 and one in July 1965.  

VA treatment records document mental health treatment beginning in 2004.  A May 2004 treatment note documents that while performing clinical reminders, the Veteran requested psychiatric treatment.  October 2004 notes document the following Axis I diagnoses:  Intermittent explosive disorder, rule out dysthymic disorder, rule out PTSD.  May 2005 notes document Axis I diagnoses of dysthymia and intermittent explosive disorder.   There are numerous reports from the Veteran in treatment notes that his memory is poor, for example as documented in September 2004 treatment notes.  Diagnoses of dysthymia, intermittent explosive disorder, and dementia NOS are listed in August 2006 treatment records.  PTSD is found in a past medical history / past symptom history list in September 2008.  November 2006 notes include Axis I diagnoses of chronic PTSD (survivor of childhood physical, mental, sexual abuse; mentally abused in military), dysthymia, intermittent explosive disorder, and dementia not otherwise specified.  VA treatment records from September 2008 document the Veteran's report that during service he was sober for a total of 4 days out of three years.  VA treatment records from November 2011 include that he had major depressive disorder.  This is one of 14 entries that include such items as diabetes mellitus type II, obesity, and hearing loss.  An active problems list from September 2012 includes intermittent explosive disorder, memory loss, and dysthymia.  

Of record is a September 2008 letter in which a VA psychologist stated that the Veteran first sought psychiatric treatment with the Atlanta VAMC in 2004.  She reported that she served as his psychologist since July 2008.  She summarized a history clearly obtained from the Veteran.  This included that during the course of his military service he was repeatedly assaulted by other soldiers and experienced situations that led to onset of depressive and anxiety symptoms.  She stated that since discharge from the military the Veteran and displayed an ongoing pattern of dysfunction and provided descriptions of this, for example, isolation, and hypervigilance.  She reported that he had intrusive thoughts about in-service events such as being assaulted and undergoing sniper fire.  The psychologist stated that he experienced ongoing trauma during childhood but his psychiatric symptoms did not become clinically significant until retraumatizing experiences in the military.  She stated that he had been diagnosed with major depressive disorder and had experienced chronic depressive symptoms since enlisting in the military.  

In a separate September 2008 letter, a VA psychiatrist reported that the Veteran had been under her care since October 2006.  She diagnosed:  PTSD, chronic, secondary to childhood sexual, mental, and physical abuse as well as mental abuse during his military tour of duty, dysthymia, intermittent explosive disorder, and dementia, not otherwise specified.  She reported symptoms that the Veteran had endorsed.  

In September 2013, the Veteran underwent a VA examination with regard to his claim of entitlement to service connection for PTSD.  The examiner diagnosed one Axis I condition, intermittent explosive disorder.  She indicated that he did not have more than one mental disorder.  
The examiner indicated that she had reviewed the claims file.  She provided a detailed history that included information that she elicited from the Veteran.  For example, she noted the report that, as a child, the Veteran attempted to poison siblings, beat up other children daily, and placed his sibling in a cardboard box with the hope that someone would run over him.  She also noted that he was physically and mentally abused as a child by his parents.  

Included in the examination report is that the Veteran reported that during service he spent time in Vietnam with his unit but was not a combat veteran.  He reported that his drill sergeant was verbally abusive and frequently called him worthless.  He reported that he undertook several jobs after service and that he was fired from one job because he threw a hammer through a windshield.  

He reported that he first received mental health treatment at VA in 2004.  He reported that he tries to avoid thinking of military stressors.  

The examiner also noted reports listed in the claims file.  In particular she referred to what she described as an initial mental health note, dated June 23, 2004, by a Ph.D practitioner.  She quoted this as follows: 

He reported that he was a truck driver in Vietnam from 1963 to 1964.  He denied experiencing combat, but then said that a sniper shot at his truck after he pulled into a base.  He said that he tries to forget his experiences during the Vietnam War.  He occasionally has intrusive thoughts about his wartime experiences. He said that he does not remember his dreams.  He denied having flashbacks. He said that smelling Chinese food sometimes triggers thoughts of Vietnam. He is uncomfortable in crowds or in public. He is hypervigilant. He likes to sit with his back against the wall when he goes to restaurants and tends to look for exits in public places.

The examiner also noted that VA treatment records showed that the Veteran had been diagnosed as having dysthymic disorder, PTSD, chronic (survivor of childhood physical, mental, sexual abuse; mentally abused in military) and Intermittent Explosive Disorder.

The examiner listed three stressors as reported by the Veteran.  These were as follows:  (1) "I was asleep one night helped a buddy overseas from 5 guys wanted to beat him up.  I helped him and they dispersed. I went back to base and went to bed.  Later on the five came in and they pinned me down and beat the hell out of me."  (2)  "There was sniper fire and a bullet was right beside my ear.  I hit the ground."  (3)  "I got on the plane and we went to Bangkok. I drove a truck on a dirt road to pick up a load of dirt. I went to make and a truck passed me on the right side. I ripped a whole in his truck. Orange stuff fell out."

While the examiner indicated that any of the stressors would meet the DSM-IV Criterion A for PTSD she also indicated that other criteria were not met (specifically Criteria B and C).  She specifically indicated that he did not meet all DSM-IV criteria for a diagnosis of PTSD.  

As to the only diagnosed psychiatric disorder, intermittent explosive disorder, the examiner opined that it was less likely than not incurred in or the result of his military service.  She provided the following rationale to support her conclusion:  "This disorder likely began in childhood.  Veteran reported episodes of aggression in childhood including assaulting other children on a regular basis.  This disorder has continued in adulthood and is evident in the veteran's anger towards his children, wife, and on his job (i.e. threw a hammer through a wall)."  

The Board finds this opinion to be the most probative evidence with regard to the Veteran's psychiatric disorder for the entire course of his claim and appeal.  As to what disorders he has had, the opinion is more probative than the VA treatment records and the 2008 statements provided by VA mental health professionals.  This is because the examiner provided a more logical rationale for her diagnosis and specifically addressed the criteria for PTSD.  She considered his past diagnoses as she listed them.  The amount of detail in explaining what criteria were and were not met is not found in the letters from the VA psychologist and psychiatrist or in any of the treatment notes.  That detail is part of the more compelling reasoning on the part of the examiner when compared to the other evidence and this more compelling reasoning makes the examiner's opinion more probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  Significantly, the examiner accepted his reports of the occurrence of in-service stressors.  It was not an in-service stressor that she found lacking but rather other criteria for PTSD.  Any further discussion of the occurrence of the alleged stressors in a PTSD context is not needed.

The Board also finds her opinion to be the most probative evidence as to whether the Veteran's psychiatric disorder, intermittent explosive disorder, had onset during or is due to his active service.  She explained the etiology of the disorder and provided supporting rationale; i.e., the reports of events in the Veteran's childhood.  Her opinion as to whether his explosive disorder had onset during service is in agreement with the service treatment and personnel records which give no indication of a psychiatric disorder.  

On the surface, the statements regarding childhood onset of intermittent explosive disorder seem to require a discussion of the presumption of soundness.  Statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

Here, there was no noting of a psychiatric disorder when the Veteran was examined and accepted into active service.  Her statement of childhood etiology is not clear and unmistakable evidence that his intermittent explosive disorder preexisted service.  In this regard it comes many years after service and is contingent on the Veteran's report of his preservice behavior.  As explained below, the Veteran is not a credible historian.  While it would follow that the Veteran is therefore presumed sound at entrance into service in this case, such discussion is not applicable because the Board finds that there was no in-service manifestation of intermittent explosive disorder during service.  As the presumption of soundness applies only to the in-service element of service connection, a finding of no in-service manifestation renders further discussion of the presumption of soundness unnecessary and improper.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  

It is noted that there is a considerably different standard for determining whether a condition manifested during service as opposed to whether a condition preexisted service.  The evidentiary standard for determining if the condition manifested during service is one of equipoise and the burden lies with the claimant.  See 38 U.S.C.A. § 5107 (West 2002).  In contrast, the burden for showing preexistence lies with the government and is the onerous burden of showing of clear and unmistakable evidence.  See 38 U.S.C.A. § 1111.  There is thus no contradiction in the Board's conclusion that her report is supported by clear reasoning as to the lack of onset or causation of his intermittent explosive disorder by service and its conclusion that there is not clear and unmistakable evidence that his intermittent explosive disorder preexisted his entrance into service.  

The Board recognizes that the Veteran's treating mental health professional stated that he had experienced chronic depressive symptoms since enlisting in the military.  The only source of this information is the Veteran's report to the mental health professional because it is not found anywhere in his service treatment records or in any source other than sources that repeat what he said during the course of his claim and appeal.  The Board finds that his report of such symptoms in service is not credible and finds it outweighed by the more accurate evidence found contemporaneous to service.  The factual foundation of the mental health professional's statement is therefore flawed, and her statement has no more probative value than the Veteran's report of service upon which it is based.  Similarly, her opinion that he had or has symptoms due to his multiple reported in-service events is of little probative value because the Board finds that the Veteran is not credible as to those reports.  

Now the Board further explains its reasons for finding that there was no manifestation of his psychiatric disorder during service and explains why it finds the Veteran not credible. First, service treatment records document his reported symptoms for other conditions but there are no reports for psychiatric symptoms of any kind.  Second, his personnel records provide no indication of anything other than average and expected behavior with the exception than that he was AWOL on two occasions.  There is no mention of any behavior of the nature of his post-service hammer throwing or his childhood attacks on others referenced by the examiner as consistent with his psychiatric disorder.  Third, his report at separation from service was that he had no psychiatric symptoms.  If he had experienced chronic depressive symptoms since enlisting in the military, it does not follow that he would endorse, in the April 1965 report of medical history, that he did not then have and had never had depression.  

It is the inconsistency between his service treatment records and a statement that he had symptoms during service that leads the Board to the conclusion that the Veteran is not a credible historian.  There are also other indications that the Veteran, in general, is not a credible historian.  In his 2003 letter he reported the alleged sniper incident as occurring when he was transferred to Thailand.  In later communications he reported the incident as occurring when he was transferred from Thailand, years later.  The kind and number of the other alleged in-service events tend to show that the Veteran is not credible.  He reports assaults by military police following driving while drunk but there is no indication that he was ever charged with any such offense or arrested for any such offense.  He reports witnessing one person decapitated, witnessing another break both arms, standing guard when a tank was stolen and driven through a gate, and another incident, not repeated to the examiner, of receiving sniper fire while in a truck.  The unusual nature of the decapitation, two broken arms, and stolen tank incidents, and the number of these incidents, all as having occurred during in his presence, are not believable.  

For the reasons just discussed, the Board concludes that there was no manifestation of the Veteran's intermittent explosive disorder during service.  

In summary, the preponderance of evidence shows that the Veteran has had one, and not more than one, psychiatric disorder during the course of his claim and appeal.  The preponderance of evidence also shows that his intermittent explosive disorder did not manifest during service and was not caused by service.  As the in-service and nexus elements of a service connection are not met, the appeal must be denied as to entitlement to service connection for a psychiatric disorder.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for a chronic colon polyp disability is denied.  

Entitlement to service connection for a lung disorder, claimed as due to in service exposure to herbicides, is denied.  

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  

REMAND

In the May 2013 Remand, the Board directed the AOJ to request corroboration of a claimed stressor.  As part of that directive, the Board stated that, if it could not be verified that a small plane landed at the Saigon Airport on one of the specified dates and came under enemy fire, then the following question must be answered:  "[c]an the Veteran's return flight to the U.S., in particular, any stopovers, be corroborated?"  This latter question was not addressed in the DPRIS response that followed the "CURR" request from the AMC.  In that May 2013 Remand, the Board provided exact dates as to when the Veteran departed Bangkok, Thailand and arrived at Travis AFB.  There is thus very specific and narrow dates upon which to conduct the requested research.  The Veteran has a right to substantial compliance with that Remand directive.  

This directed development is significant because, if it can be shown that the Veteran set foot on the ground in Vietnam, it could lead to an award of service connection for diabetes mellitus type II on a presumptive basis.  
In a letter dated in November 2012 and submitted by the Veteran in February 2014, he reported that he was exposed to Agent Orange in Thailand.  He reported that airplanes with Agent Orange Herbicide were spraying the area that he worked at and "I collided with a truck that was carrying Agent Orange Herbicide which I became covered with Agent Orange Herbicide."  This statement has not yet been considered by the AOJ and the AOJ must do so on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to determine whether the Veteran's return flight (that departed Bangkok, Thailand on February 29, 1964 and arrived at Travis AFB on March 1, 1964) made any stopovers.  Document in the claims file all efforts in this regard, including any negative responses received.   

2.  After conducting any other development deemed necessary, readjudicate the claim of entitlement to service connection for diabetes mellitus type II, to include based on herbicide exposure.  Take into consideration all evidence received since the last Supplemental Statement of the Case was issued in January 2014, in particular the letter from the Veteran dated in November 2012 but received in February 2014.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the matter to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


